DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species d in the reply filed on 04/08/2021 is acknowledged.

Status of Claims
Claims 1-21 are pending, claims 4, 5, and 11-20 have been withdrawn from consideration, and claims 1-3 and 6-10 are currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (U.S. 2014/0275785) in view of Kunick et al. (U.S. 5,523,181).
With respect to claim 1, Kesten et al. teaches an endoscope comprising:
a non-spherical window component (24) made of a transparent material at a distal end of the endoscope, wherein the non-spherical window component is not rotationally symmetric in relation to a direction of view of the endoscope (FIG. 4), and wherein the non-spherical window component has the form of a section of a circular cylinder barrel (FIG. 2).
However, Kesten et al. does not teach an optical correction apparatus for correcting the aberration of the non-spherical window component.
With respect to claim 1, Kunick et al. teaches an optical sensor device comprising:
a non-spherical window component (60), wherein the non-spherical window component is not rotationally symmetric in relation to a direction of view of the sensor, and wherein the non-spherical window component has the form of a section of a circular cylinder barrel (conformal window has a generally cylindrical shape, 2:19-21); and
an optical correction apparatus (30) for correcting the aberration of the non-spherical window component (8:27-31), wherein the correction apparatus comprises a cylinder lens (34) and a second correction lens (38) movable relative to the cylinder lens (7:37-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope of Lei et al. to utilize an optical correction apparatus such as that taught by Kunick et al. in order to provide a means of correcting for coma and astigmatism that are associated with cylindrical windows (1:52-53 of Kunick et al.).
With respect to claim 2, Kesten et al. teaches the direction of view is variable (α, FIG. 2).
With respect to claim 3, Kesten teaches a swivelable optical apparatus (50) for adjusting the direction of view of the endoscope.
With respect to claim 6, Kesten et al. teaches an eyepiece at the proximal end of the endoscope (20).
With respect to claim 7, Kunick et al. teaches the second correction lens is moveable relative to the cylinder lens in a direction parallel to an optical axis of the cylinder lens (7:37-45).
With respect to claim 8, Kunick et al. teaches the second correction lens is a cylinder lens (38).
With respect to claim 10, Kunick et al. teaches the correction apparatus has a first corrective effect on an aberration of the non-spherical window component when the second correction lens is in a first position relative to the cylinder lens; wherein the correction apparatus has a second corrective effect on the aberration of the non-spherical window component when the second correction lens is in a second position relative to the cylinder lens; and wherein the first position is different than the second position, and the first corrective effect is different than the second corrective effect (FIG. 5, 10).
With respect to claim 21, Kesten et al. teaches a relay lens system, comprising at least two optical elements (56, 54) separated by a first distance, for transmitting an image from the distal end to the proximal end of the endoscope.
With respect to claim 21, Kunick et al. teaches the correction apparatus is placed proximally of a lens system (FIG. 1).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (U.S. 2014/0275785) in view of Kunick et al. (U.S. 5,523,181) as applied to claim 1 above and further in view of Noda et al. (U.S. 2005/0018134).
Kesten et al. in view of Kunick et al. teaches an endoscope as set forth above.  However, Kesten et al  in view of Kunick et al. does not teach the cylinder lens is positionally fixed relative to the non-spherical window component.
With respect to claim 9, Noda et al. teaches an observation optical system wherein the cylinder lens (61b) is positionally fixed relative to the window component (FIG. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have the cylindrical lens be positionally fixed with respect to the non-spherical window component in order to simplify construction by reducing the degrees of freedom of the optical correction apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795